LILE, Vice Presiding Judge
specially concurs.
¶ 1 “The word ‘conviction’ is of equivocal meaning, and its use and meaning may vary depending on the particular circumstances.” 24 C.J.S., § 1468. Conviction may mean that guilt has been established by plea or trial. Conviction may mean judgment and sentence. As used in 22 O.S.2001, § 1077, conviction means establishment of guilt. Zaritz v. State, 1990 OK CR 3, 785 P.2d 1043; Milligan v. Beekman, 1991 OK CR 47, 809 P.2d 693. As used in 21 O.S.2001, § 51.1, conviction means judgment and sentence.
¶ 2 In the statute interpreted today “convicted” is used with both meanings in one sentence: “... who has not previously been convicted of two or more felonies, and who has not been convicted of assault and battery with a dangerous weapon, ... or arson in the first degree.” 22 O.S.2001, § 996.1.
¶ 3 When first used in this section, convicted means previous judgments and sentences. When subsequently used, convictions refers to the crimes before the court and means a determination of guilt, i.e. by plea or trial. The meaning is derived from the history and purpose of the statutory enactment. Therefore, I concur in the Court’s order.